Citation Nr: 1512327	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in an August 2008 substantive appeal.  In December 2010, the Veteran indicated that he wished to withdraw his request for a Board hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  

In an April 2014 decision, the Board denied the Veteran's claims for service connection for right foot nerve damage, an increased disability rating for post-operative bone cyst, first metatarsal right foot, with residual callus formation and TDIU.  

The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in October 2014, the Court vacated that part of the Board's decision denying TDIU, pursuant to a Joint Motion for Partial Remand (JMR).  

The Veteran did not pursue an appeal as to that part of the Board's decision that denied service connection for right foot nerve damage and that denied entitlement to an increased disability rating for post-operative bone cyst, first metatarsal right foot, with residual callus formation.  The JMR indicated that those matters should be affirmed.  

Although he withdrew an earlier submitted claim for service connection for alcohol abuse as secondary to his service-connected psychiatric disorder, the Veteran again raised the issue in correspondence received in January 2011.  The evidence of record fails to show that the issue was ever adjudicated.  Therefore, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As highlighted by the JMR, the Veteran asserts that he is entitled to TDIU as a result of his service-connected disabilities.  He was afforded separate VA examinations for his right foot and psychiatric disabilities in October 2009, and most recently afforded another VA psychiatric examination in December 2013.  The Veteran contends that he should be provided an examination to evaluate whether all of his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment pursuant to 38 C.F.R. § 4.16 (2014).  

Although not absolutely required as a matter of statute, regulation or policy, whether a comprehensive "combined-effects" medical examination report or opinion is necessary to decide a multiple-disability TDIU claim must be determined on a case-by-case basis, and is dependent on the evidence of record.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  A TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2014).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  
During the pendency of the appeal, the requirements of 38 C.F.R. § 4.16(a) were not met prior to December 18, 2013, the effective date the Veteran's disability rating for a psychiatric disorder was increased from 30 to 70 percent, and his combined disability rating increased from 50 to 80 percent.  

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).  The combined effects opinion should consider the Veteran's service-connected disabilities both prior to and since December 18, 2013, i.e., adjustment disorder (30 percent, prior to December 18, 2013, and 70 percent since), lumbosacral strain (20 percent) and post-operative bone cyst, first metatarsal right foot, with residual callus formation (10 percent).  

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records with the claims file.  

2.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude him from securing or following gainful employment.  

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities had the "combined effects" of precluding him from securing or following a gainful occupation.  The combined effects opinion should consider the Veteran's service-connected disabilities both prior to and since December 18, 2013, i.e., adjustment disorder (30 percent, prior to December 18, 2013, and 70 percent since), lumbosacral strain (20 percent) and post-operative bone cyst, first metatarsal right foot, with residual callus formation (10 percent).  The examiner should note how the Veteran's service-connected disabilities affect the Veteran's employability, for instance whether they limit his ability to walk, stand, work with co-workers, etc.

In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, readjudicate the claim, to include whether the claim should be referred to the VA's Director of Compensation and Pension for extra-schedular consideration prior to December 18, 2013.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




